[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 74 
It does not appear that an exception was taken to the decision granting a nonsuit, and hence the only questions for consideration arise upon the rulings on questions of evidence. The point principally relied upon by the *Page 75 
appellant is, that the rejection of the evidence offered to impeach the judgment record given in evidence, by showing it was not in truth a record of judgment, was erroneous; and the main argument urged in support of the point is, that it is always competent for a party against whom what purports to be a record of judgment is given in evidence to prove that the court acquired no jurisdiction over him, and therefore that there is no valid judgment, and that the record was unauthorized. It is undoubtedly true that the want of jurisdiction of the person is a good defence in answer to a judgment, when set up for any purpose, and that such jurisdiction is open for inquiry (Dobson v. Pearce,
2 Kern., 156); but it is difficult to perceive how those principles are applicable to this case. It is conceded by the plaintiff that there was a valid judgment rendered in July, 1838, and not pretended on his part that the record in evidence would not be a proper record of that judgment, if a record thereof had not been previously filed; and upon these facts the only question would seem to be, which of those two records shall stand as evidence of the judgment. This was a question of practice belonging to the court rendering the judgment, which that court has determined by refusing to set aside or remove from the files the record in question, and thereby virtually deciding that it is the proper record of the judgment. The power of that court over the question appears to be clear, and the exercise of that power cannot be reviewed by this court in this suit.
Another ground on which it is now contended the evidence should have been received is, that it would have tended to show that the payment of the judgment set forth in the record of July, 1838, was an extinguishment of the judgment, evidenced by the record received in evidence; but a full answer is, that the evidence was not offered with that view, and that if it was desired to use it for that purpose, that ground should have been brought to the attention of the justice at the trial by distinctly stating it in the offer *Page 76 
The entries, which were objected to as evidence, in the books of N.  H. Weed  Co., proved nothing material beyond what had already been proved by the plaintiff; but in regard to all the entries the reading of which was objected to, both those in the books of N.  H. Weed  Co. and those in the books of Rhodes, Weed  Co., the plaintiff having given in evidence entries in some of the books of each firm on the question of payment, it was proper to allow the defendant to refer to other entries on the same subject, about the same time, in other books essential to a complete system of bookkeeping, then kept and used by those firms respectively. The books of each firm must be regarded as one for the purposes of evidence, and the question the same as if the entries objected to had been in the same books with the entries used by the plaintiff. If a party uses books of account against his adversary he makes them evidence for him on the same subject. They are like any declaration or admission by writing or orally: if part is used, the whole relating to the same matter is admissible. (Cow.  Hill's Notes, 229.)